Citation Nr: 0708253	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-43 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of pension overpayment in the amount of 
$40,237.36.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
July 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 administrative decision from the Committee 
of Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The Committee denied waiver of pension overpayment 
in the amount of $40,237.36.  A September 2006 Board hearing 
was scheduled; but the veteran failed to appear or indicate 
any desire to re-schedule.  Even though the record shows that 
an August 2006 notice of the hearing was returned as 
undeliverable, VA has exhausted all attempts to contact the 
veteran.  Specifically, the RO used the last known address of 
record in sending the hearing notice.  Reports of contact 
dated in February 2005 and February 2006 also show that 
attempts to contact the veteran by telephone were 
unsuccessful as the veteran's phone had been disconnected.  
As the veteran has not kept VA apprised of his current 
contact information, the Board will go forward without 
requesting any hearing to be re-scheduled.

Recent correspondence from the RO notes the veteran's 
representative as the Colorado Department of Veterans 
Affairs.  Review of the record, however, does not show that 
any power of attorney was assigned to the Colorado Department 
of Veterans Affairs or any representative.  A VA-Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, is blank.  Thus, the veteran is not 
considered represented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the documents in the claims file, the veteran 
was overpaid $40,237.36 in pension benefits from December 
2001 to February 2004 based on information received from the 
Merced, California Police Department, which indicated that 
there was an outstanding warrant issued for the veteran in 
September 1998.  VA law specifically prohibits the payment of 
compensation benefits for any period during which the veteran 
is a fugitive felon.  See 38 U.S.C.A. § 5313B. 

The underlying argument advanced by the veteran is that an 
overpayment should not have been created because he was not 
in fact a fugitive felon.  The issue of the validity of the 
overpayment must be resolved prior to consideration of the 
issue of waiver of recovery of the overpayment. See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991).

The veteran has argued that the warrant in question should 
not have been issued because after attending several court 
hearings in 1998, while working with the District Attorney's 
office in Merced, California, he was told he was not needed 
any longer on the case.  He stated that he put in for a 
change of address at the District Attorney's office and the 
local post office and that even though the District Attorney 
knew of his intention to move to Pennsylvania, a warrant was 
issued for failure to appear at a court hearing.  The veteran 
indicated that he was totally unaware of this warrant until 
VA notified him in July 2003, at which time he immediately 
contacted District Attorney David Moranda and Senator Ben 
Nighthorse Campbell to get the matter taken care of.  He 
further noted that several months later the warrant was 
recalled.  

A copy of a letter from Chief Deputy District Attorney David 
Moranda notes that the veteran was arrested by the Merced 
Police Department on May 29, 1998 on charges of Possession 
for Sale of Controlled Substances and Possession of 
Controlled Substances (MPD #98-20702).  The letter further 
notes that on January 29, 2004, the District Attorney's 
office submitted a letter to the Merced County Superior Court 
requesting dismissal of this case under Superior Court Case 
Number MF24775.  An attached copy of the January 2004 request 
notes that it was made "in the interest of justice."  The 
Superior Court Judge's order was signed on February 13, 2004.  
While the RO noted on its July 2003 letter to the veteran 
that it had received information concerning an outstanding 
September 2, 1998 warrant, this information is not reflected 
in the record.  Given the veteran's assertions and the lack 
of clarity regarding the warrant and its recall many years 
later, the Board believes that further investigation is 
appropriate.

Accordingly, the case is REMANDED for the following action:

1.  With the advice and assistance of any 
department, agency, or office deemed 
appropriate, e.g., the VA Regional 
Counsel, accomplish the following: 

a)  Obtain clarifying information from the 
Merced District Attorney's office, Merced 
Police Department, and the Merced Superior 
Court regarding the facts surrounding the 
issuance of the September 2, 1998 warrant 
and its apparent recall on February 13, 
2004.

b)  Determine the legal significance (and 
legal impact on any fugitive felon status) 
of the dismissal of the felony charge in 
the "interest of justice" as cited in 
Superior Court Judge's order.

2.  Review the expanded record and 
adjudicate the threshold question of 
whether the overpayment of pension 
benefits at issue was properly created and 
the amount of any overpayment.

3.  If an overpayment is found to have 
been properly created, the Committee 
should then if necessary complete any 
additional development deemed appropriate, 
review the expanded record, and determine 
if waiver of the overpayment is warranted.

4.  If the Committee's determination 
remains adverse to the veteran, he should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


